Citation Nr: 1225484	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  03-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151  for residuals of VA treatment for a fractured right clavicle in July 2002 and July 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2002 and July 2003 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

The Veteran requested a hearing before a decision review officer (DRO) in connection with the current claims.  The hearing was scheduled and subsequently held in August 2004.  The Veteran testified at that time and the hearing transcript is of record. 

The Board previously remanded these claims in June 2007 and September 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In a May 2012 written brief, the Veteran's service representative provided a new address for the Veteran.  In this regard, the Board observes that prior Board decisions that were mailed to the Veteran at his prior address in July 2007 and September 2010 were returned as undeliverable, as was other VA correspondence, including October 2010 and January 2012 notice letters, a November 2010 rating decision relating to an issue not currently on appeal, and a May 2012 supplemental statement of the case.  The Board also observes that the new address provided by the Veteran's representative is the same address documented in the Veteran's vocational rehabilitation folder as being the most recent address of record.  Significantly, it does not appear that correspondence mailed from the vocational rehabilitation counselor to the Veteran at the new address was returned.

Accordingly, the Board finds that there is a due process concern in that VA documents were not sent to the last known address of the Veteran.  Thus, a remand is required for VA to cure this defect.  While it is the Veteran's responsibility to keep VA abreast of his current address of record, or an address where he can receive mail, the Veteran is nonetheless entitled to the benefit of the doubt in this regard because the record reflects that all of the requisite notices have not been sent to the most recent address of record.

Additionally, on remand, the Board finds that any outstanding medical records should be obtained.  Initially, it appears that the only record associated with the claims file relating to the Veteran's initial private treatment for his fractured right clavicle is the second page of discharge instructions from Tampa General Hospital dated in July 2002, which is located in the Veteran's Social Security Administration records; no other records from that initial treatment have been obtained.  Furthermore, a May 2005 private medical record shows that the Veteran underwent surgery related to his right clavicle in April 2005 and was to be seen again in June 2005.  However, no private records dated after May 2005 have been associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his right clavicle disability, those records should be obtained on remand.  

Next, the Board finds that the Veteran should be scheduled for a VA examination.  
VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Here, the Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for additional disability as a result of negligence on the part of VA medical personnel.  See also 38 C.F.R. § 3.361 (2011).  Specifically, the Veteran maintains that physicians at the Tampa, Florida VA Medical Center (VAMC) initially treated him improperly after a July 2002 bicycle accident in which he sustained a fractured right clavicle.  He also alleges that VA physicians failed to acknowledge his continued complaints and provide proper treatment.  He further asserts that the July 2003 modified Mumford procedure performed at the Bay Pines, Florida VAMC worsened his condition.  
      
Pursuant to 38 U.S.C.A. § 1151, compensation is awarded, under certain circumstances, for a qualifying additional disability in the same manner as if such additional disability is service-connected.  Id.  First, the additional disability must be caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA, and the proximate cause of the disability must be attributable to (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
      
To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011).
      
The VA medical evidence of record showed that the Veteran fractured his right clavicle in July 2002 after he fell off of his bicycle.  The Veteran received conservative treatment at VAMC Tampa at that time and no surgery was felt to be necessary.  However, the Veteran continued to complain about pain in his shoulder despite the treatment rendered.  See January 2003 VA treatment record.  He was seen by the VA orthopedic clinic in January 2003, at which time an orthopedist advised that he would not recommend surgical correction for the Veteran's clavicle at the time of the consultation, nor would he have recommended surgical correction when the Veteran was initially seen for the injury.  The physician advised the Veteran that clavicle fractures often heal with angulation and without functional compromise.
      
Nevertheless, the Veteran subsequently underwent a modified Mumford procedure at VAMC Bay Pines in July 2003.  A pre-operative treatment note associated with the claims file described this procedure as an "elective" one, and it was noted that the Veteran was advised of the risks involved.  See July 2003 History and Physical Report.  In April 2004, he sought private care at the Cleveland Clinic.  A physical examination and diagnostic testing performed at that time revealed evidence of signs of fracture dislocation of the acromioclavicular (AC) joint with secondary arthrosis, rotator cuff impingement, possible tear and some early adhesive capsulitis.  
      
The Veteran was also evaluated by a private physician at the Hospital for Special Surgery (HSS) in July 2004.  According to the physician, the Veteran suffered a distal clavicle fracture combined with an AC joint dislocation and coracoclavicular ligament disruption.  He was presented with two options - non-operative treatment or surgical reconstruction.  It was also noted that the Veteran had thoracic outlet syndrome.  Additional records from HHS showed that the Veteran later had a right clavicle osteotomy, iliac crest bone graft, and open reduction, internal fixation in April 2005.  

The Veteran has not yet been afforded a VA examination and medical opinion relating to his claim for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability relating to a right clavicle fracture as a result of negligence on the part of VA medical personnel.  In light of the foregoing evidence, the Board finds that an examination and medical opinion are necessary in order to fairly assess the merits of the Veteran's claim.

Importantly, regulations state that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; however, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b).  Thus, if the Veteran does not appear for the examination which has been deemed necessary to accurately adjudicate this appeal, the claim may be denied as a matter of law. 

Finally, in light of the Board's decision to remand the Veteran's 38 U.S.C.A. § 1151 claim, and as resolution of that claim could impact the Veteran's entitlement to a TDIU on a schedular basis, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with this claim.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Provide copies of documents issued by VA from July 2007 to the new address listed in the representative's information hearing presentation dated in May 2012.  

2.  Contact the Veteran at the new address and request the Veteran to identify the names, addresses, and approximate dates of treatment for all non-VA health care providers, who may possess additional records pertinent to his claim, to include private records from the Hospital for Special Surgery and Russell F. Warren, M.D. dated from May 2005, and private records from Tampa General Hospital dated in July 2002.   

If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain any VA treatment records dated since July 2005. 

4.  Then, after the above development is completed to the extent possible, arrange for an appropriate VA examiner to review the Veteran's VA claims file and, if the Veteran is located, to perform a VA examination of the Veteran.  The examiner should describe the nature and extent of the right clavicle fracture residuals currently manifested by the Veteran. 

The examiner should review the record and furnish an opinion with a complete rationale with respect to the following questions:

a)  Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider in providing assessment and treatment following the accident in July 2002; and/or the July 2003 modified Mumford procedure performed at VAMC Bay Pines?

b)  Does the Veteran have additional disability as a result of (a) the claimed improper treatment rendered at VAMC Tampa following the accident in July 2002; and/or (b) the July 2003 modified Mumford procedure performed at VAMC Bay Pines?

c)  If the examiner answers the question posed in (2) affirmatively, is the additional disability at least as likely as not (i.e., a probability of 50 percent or greater) the result of or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event that was not reasonably foreseeable?  [Note:  The event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.]

5.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


